Case 5:18-cv-05078-TLB Document 91 _ Filed 04/17/20 Page 1 of 4 PagelD #: 871

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

MERCHANTS BONDING COMPANY (MUTUAL)
and MERCHANTS NATIONAL BONDING, INC. PLAINTIFFS

V. CASE NO. 5:18-CV-5078

ARKANSAS CONSTRUCTION SOLUTIONS,

LLC; R.L. STOCKETT AND ASSOCIATES, LLC;

RICK L. STOCKETT; and DIANA STOCKETT DEFENDANTS
ORDER ON ATTORNEYS’ FEES AS MONETARY SANCTION

On February 4, 2020, the Court issued an Order (Doc. 81) granting Plaintiffs
Merchants Bonding Company (Mutual) and Merchants National Bonding, Inc.’s
(collectively, “Merchants”) second motion for civil contempt and sanctions against
Defendants R.L. Stockett and Associates, LLC, Rick L. Stockett, and Diana Stockett
(collectively, “the Stockett Defendants”). Shortly thereafter on February 12, the Court
held a show-cause hearing during which Mr. Rick L. Stockett and his counsel appeared
in person and Mrs. Diana Stockett appeared by telephone.

From the bench at the conclusion of the hearing, the Court found the Stockett
Defendants in contempt of the Court’s prior orders due to their willful and deliberate
refusal to pay collateral to Merchants in the amount of $500,000.00. The Court also found
that “[t]he Stockett Defendants intentionally delayed these proceedings and defied Court
orders, which caused Merchants to expend time and resources in moving for sanctions
and required the Court to devote time and resources to resolving the matter.” (Doc. 83,
p. 2). Accordingly, the Stockett Defendants were jointly ordered to pay a civil monetary
sanction in the form of the reasonable attorneys’ fees and costs that Merchants had

incurred in preparing and litigating the second motion for civil contempt and sanctions
Case 5:18-cv-05078-TLB Document 91 Filed 04/17/20 Page 2 of 4 PagelD #: 872

(Doc. 66). The Court clarified during the show-cause hearing that Merchants’ request for
fees could also include time spent drafting its motion to supplement the first motion for
sanctions (Doc. 61). See Doc. 83, p. 4.

On February 28, 2020, Merchants filed a Motion for Attorneys’ Fees (Doc. 85)
along with an itemized billing statement (Doc. 85-1). The Stockett Defendants filed a
Response in Opposition (Doc. 86), and Merchants filed a Reply (Doc. 87). Later, the
Court ordered Merchants to supplement its request for fees with biographies of all
timekeepers listed in the bills. See Doc. 88. Merchants complied with the Court’s Order
by filling a Supplement to the Motion (Doc. 89), and the Stockett Defendants filed a
Response in Opposition to the Supplement (Doc. 90).

The Court’ prior Orders (Docs. 81 & 83) justify in detail why the Stockett
Defendants were ordered to pay Merchants’ reasonable attorneys’ fees and costs. The
Court's only task at present is to review Merchants’ counsel's bills and determine whether
they are reasonable in light of the following factors, which are set forth in Chrisco v. Sun
Indus., Inc., 800 S.W.2d 717, 718-19 (Ark. 1990) (cited with approval by All-Ways
Logistics, Inc. v. USA Truck, Inc., 583 F.3d 511, 520-21 (8th Cir. 2009)):

the experience and ability of the attorney, the time and labor required to

perform the legal service properly, the amount involved in the case and the

results obtained, the novelty and difficulty of the issues involved, the fee
customarily charged in the locality for similar legal services, whether the fee

is fixed or contingent, the time limitations imposed upon the client or by the

circumstances, and the likelihood, if apparent to the client, that the

acceptance of the particular employment will preclude other employment by

the lawyer.

The Court begins its analysis by considering the experience and ability of

Merchants’ attorney of record, Mr. Ryan Dry. The Court is well persuaded that Mr. Dry is

an able attorney and that his standard billing rate of $250.00 per hour is reasonable for
Case 5:18-cv-05078-TLB Document 91 Filed 04/17/20 Page 3 of 4 PagelD #: 873

the Northwest Arkansas legal market, given his experience. Mr. Dry’s partner, Mr. David
J. Krebs, billed a small amount of time to this case during the relevant period. Mr. Krebs,
who is not an attorney of record, has been practicing law for 38 years and charges a
reasonable rate of $265.00 per hour. Mr. Dry’s and Mr. Krebs’s associates are Mr.
Stephen L. Baker, Mr. Steven K. Cannon, and Mr. Bryan A. Badeaux. These associates,
who are not attorneys of record, bill at a rate of $215.00 per hour, which the Court finds
reasonable, given the fact that Mr. Baker has been practicing law for over twelve years,
Mr. Cannon has been practicing law for six years, and Mr. Badeaux has been practicing
law for seven years. Finally, Mr. Dry’s paralegal is Ms. Kendel A. Haley.'! She has been
working as a paralegal for ten years, and she obtained a law degree from Texas Wesleyan
Law School. Though Ms. Haley’s legal qualifications are impressive, the Court finds that
her hourly billing rate of $120.00 per hour is still too high for the Northwest Arkansas legal
market, and the Court will reduce her billing rate to $65.00 per hour.

Next, the Court considers the reasonableness of the individual time entries billed
by each timekeeper, keeping in mind the novelty or difficulty of each task. The Stockett
Defendants have objected to various discrete time entries as excessive, but the Court
has reviewed them all in detail and finds those time entries—both individually and
cumulatively—to be reasonable, given the circumstances. The Stockett Defendants also
objected to Merchants’ request for reimbursement of “unknown and undescribed
expenses of $2,008.55.” (Doc. 90, p. 3). Contrary to the Stockett Defendants’ assertion,

these expenses are for airfare, rental cars, and meals related to Merchants’ counsel's

 

' Contrary to the Stockett Defendants’ assertions in their Response to the Supplement
(Doc. 90, p. 2), the work of paralegals is ordinarily compensable under an award of
attorneys’ fees. Missouri v. Jenkins, 491 U.S. 274, 284-89 (1989).

3
Case 5:18-cv-05078-TLB Document 91 Filed 04/17/20 Page 4 of 4 PagelD #: 874

appearances at hearings before the undersigned and before Magistrate Judge Erin L.
Wiedemann. See Doc. 85-2, pp. 12 & 34. The reimbursement of these reasonable costs
will be included in the Court’s award of monetary sanctions.

Considering the Court's findings above, Merchants’ demand of $21,008.05 will be
reduced to reflect the appropriate billing rate for paralegal Kendel A. Haley. Ms. Haley
originally billed 17.5 hours at a rate of $120.00 per hour, for a total of $2,100.00 in fees.
The Court has adjusted Ms. Haley’s rate down to $65.00 per hour. Accordingly, 17.5
hours of time billed at a rate of $65.00 per hour yields $1,137.50 in fees. The difference
between Ms. Haley's original bill and the amount approved by the Court is $962.50;
accordingly, this amount will be deducted from Merchants’ total demand.

IT IS THEREFORE ORDERED that Merchants’ Motion for Attorneys’ Fees (Doc.
85) is GRANTED IN PART AND DENIED IN PART as follows: A total of $20,045.55 in
fees and costs is approved by the Court and ordered immediately due and payable to

Merchants by the Stockett Defendants, jointly and severally, as a civil sanction for their

  
   
  

willful misconduct in this case. ah

IT IS SO ORDERED on this 7 day of April, 2020

MOTHY L. BROOKS
NITED STA¥ES DISTRICT JUDGE

 
